Action to set aside a lease and a deed alleged to have been executed by Mariah Taylor at a time when she was non compos mentis. *Page 613 
From a verdict and judgment in favor of plaintiffs, the defendants appealed.
The controversy, on trial, narrowed itself principally to questions of fact. The jury, upon ample evidence, has determined these in favor of the plaintiffs. Quite a number of the exceptions are directed to the admission of nonexpert testimony — consisting of the opinions of the witnesses — as to the mental capacity of the plaintiff's ward at the time of the execution of the instruments in question. In the leading case of Claryv. Clary, 24 N.C. 78, opinion by Gaston, J., decided over eighty years ago, it was held that "a witness who had opportunities of knowing and observing a person whose sanity is impeached may not only depose to the facts he knows, but may also give his opinion or belief as to his sanity or insanity." And such is still the law as it obtains in this jurisdiction.
After a careful investigation of the record, we have found no ruling or action on the part of the learned judge which would warrant a reversal or an order for a new trial. The judgment will be upheld.
No error.